ALLEN, J.
This is a suit to partition personal property. Plaintiffs, four in number, are members of a voluntary association, consisting, it is said, of one hundred twenty-seven members in all, organized for maintaining and operating a local telephone line in tbe counties of Ste. Genevieve, Jefferson and St. Francois in this State. The petition sets up that plaintiffs and defendants are the joint owners of the property used for conducting the telephone line or system, together with certain franchises, books and records, etc; that the share of the personal property to which each plaintiff and each defendant is entitled is a one one hundred and twenty-seventh interest therein; and that there are no liens upon the property. Partition is prayed in the usual form.
The answer contains first a general denial, and then sets up the constitution and by-laws of the association, averring the due adoption thereof and that plaintiffs signed the same, assented thereto and agreed to be bound thereby, as evidenced by the following provision appearing above their signatures, viz: “We, the undersigned, hereby accept the above constitution and by-laws and agree jointly and severally to be governed by the same.”
• Section nine of the constitution, as contained in the answer, is as follows: “The capital stock of this company shall not be increased in excess of $20 without a majority vote of members present at any regular meeting. No member shall be allowed to own more than one share of stock, nor shall he be allowed to sell his share of stock until after he has offered it for sale to the company at a price not to exceed the • original cost of the share. Any share of stock so purchased by the company shall be held as common stock of the company, but can be sold by the company to any person who is not a stockholder at the- time of purchase.”
By their reply plaintiffs aver that section nine of the constitution, supra, “is ambiguous; is an unreasonable restraint upon the alienation of the property of the members of this association and is contrary to public policy.”
*321The cause was submitted to the court upon the pleadings and a stipulation of counsel wherein it was admitted that the facts set out in the petition are true; that the constitution and by-laws are correctly set forth in the answer; that plaintiffs, prior to the institution of the suit, made no offer to sell their shares to the association; and that the property cannot be divided in Mnd.
The trial court, after having refused certain declarations of law requested by plaintiff which need not be here set out, found the issues for defendants and entered judgment accordingly. From this judgment plaintiffs prosecute the appeal before us.
It is argued that upon the pleadings and the stipulation plaintiffs were entitled to a judgment in partition. The proceeding is brought under section 2619, Revised Statutes, 1909, providing for the partition of personal property, other than boats and vessels. That a member or members of a voluntary association of this character, namely, one organized for the operation of a local telephone system for the convenience of its members, may maintain a suit to partition the property utilized for the purposes mentioned, was held by this court in Meinhart v. Draper, 133 Mo. App. 50, 112 S. W. 709. In that case, however, as appears from the opinion, the only argument against the alleged right of plaintiff to partition was that the association constituted a partnership between its members, and that consequently partition would not lie, the remedy being a suit in equity to dissolve the partnership and wind up its affairs. It was held, however, that the members of an association of this character are not partners, but are to be regarded as joint owners of the property within the meaning of section 2619, supra. [See also Primm v. White, 162 Mo. App. 594, 142 S. W. 802.] But in the case before us the defense is that these plaintiffs cannot maintain a suit for partition until they have complied with the provisions of the constitution and by-laws, particularly with section nine of the constitution, supra.
*322Plaintiffs urge that this provision of the constitution constitutes an unreasonable restraint upon the alienation of a member’s share in the association, and is for this reason void. We cannot accede to this contention. The evident object of this and certain other provisions of the constitution is to enable the association to have control over the admission of new members; and in view of the nature of the association — one organized for the convenience of its members and in no wise engaged in business for profit — we perceive nothing unreasonable in its provisions. Nor do we think that plaintiffs are in a position to here question the power of the association, or of its trustees provided for by the constitution, to take title to any share of stock offered to it by a member who wishes to retire from the association. What course would have been pursued had plaintiffs offered their stock to the association we know not; but we regard it- as clear that plaintiffs cannot justify their failure to comply with this provision of the constitution by asserting that the association as such cannot acquire title to plaintiffs’ shares.
But it is argued that neither section nine of the constitution nor any other provision thereof or by-laws can affect plaintiffs’ statutory right to partition of the property in question. We think that this position is untenable. The provisions of the constitution, signed and agreed to by all of the members, became the organic law of the association, and constituted a contract between its members. It is true that had this contract been one attempting to deny in toto and forever the right of partition it would not have been effective. [See Haeussler v. Missouri Iron Co., 110 Mo. 188, 19 S. W. 75.] But such is not the nature of the provision of the constitution here drawn in question. It simply provides that a member who wishes to dispose of his share or''interest must first offer it to the association. It does not undertake to deprive a member of the right of partition. But its effect, we think, is to annex a condition precedent to the right of a member to maintáin partition, operating to postpone such right until *323there has been a proper compliance therewith. A contrary view would permit these four members of the association-, in disregard of their solemn contract evidenced by the provisions of the constitution to which they gave written assent, to .compel a sale of this entire local telephone system, thereby defeating the very object and purpose for which the association was organized. In this connection see Springer v. Bradley, 188 S. W. 175; Eberts v. Fisher, 54 Mich. 294; Latshaw’s Appeal 122 Pa. St. 143; Roberts v. Wallace, 100 Minn. 359; 30 Cyc. 187.
It follows that the judgment should be affirmed, and it is so-ordered.
Reynolds, P. J., and Becker, J., concur.